Citation Nr: 1610416	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  07-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1943 to April 1946, and he was a World War II combat veteran.  He died in March 1985.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death and to DEA benefits under 38 U.S.C.A. Chapter 35.  In August 2009, April 2010 and May 2012 the Board remanded the claims for further development.  


FINDINGS OF FACT

1.  The Veteran died in March 1985; his death certificate lists the cause of death as cardiac arrest, due to chronic respiratory failure and severe pulmonary emphysema.

2.  Neither the Veteran' service-connected disability right wrist arthritis, nor any disability of service origin, to include the aggregate impact of any such conditions, caused, hastened or contributed to his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).

2.  The criteria for entitlement to DEA benefits under Chapter 35 are not met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3021, 21.3046 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice requirements were accomplished in letters dated in May 2006, November 2009, June 2010, October 2011, and December 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed for the issues resolved in this decision, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service and post-service medical records have been obtained.  The Board acknowledges that, to date, VA has not solicited a medical opinion addressing whether the Veteran's death is related to service.  There is, however, no indication from the record that the Veteran had heart and lung disabilities are related to or had their onset in service or for many years thereafter. Therefore, there is not a reasonable possibility that obtaining a medical opinion would substantiate the claim.  See 38 U.S.C.A. § 5103A(a); see also Wood v. Peake, 520 Fed. 1345, 1348 (Fed. Cir. 2008). The Board finds the duties to notify and assist have been fulfilled and no further action is necessary to comply with VA's duty to assist. 

In addition, the appellant was afforded an opportunity to give testimony before the Board, which she earlier accepted, but later withdrew.  Therefore, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop the evidence is needed. 

II. Service connection for cause of death

When a veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Additionally, service connection for certain heart diseases may be presumed if the disorder is manifest to a degree of 10 percent or more within the year following separation from active duty service.  38 C.F.R. § 3.307(a), 3.309(a). 

Generally, to establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall give the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran's death certificate lists the immediate cause of death as cardiac arrest, due to chronic respiratory failure; due to severe pulmonary emphysema.  None of these disorders were service connected at the time of his death.  However, the Veteran was 10 percent service-connected for arthritis of the right wrist at the time of his death.  

There is no assertion or evidence that the Veteran's service-connected right wrist arthritis caused or contributed to cause his death, so a service-connected disability was not the principal or contributory cause of death.  38 C.F.R. §§ 3.312(b) and (c).  Even so, the appellant may satisfy the requirements of Section 3.312 if the evidence shows that the Veteran was entitled to service connection for the disorder that caused or was the contributory cause of his death.  

Service treatment records contain no record of any heart or lung disease during service or in the year after service, and the Veteran's cardiac arrest, chronic respiratory failure, and pulmonary emphysema, which first manifested decades after the Veteran's separation from service, are not linked by competent evidence to service.  In fact, there is no medical evidence of record that supports such a contention.  The preponderance of the evidence is therefore against the claim.

As for the appellant's contention that the Veteran's death was due to his treatment in a V.A. Medical Center (Section 1151) from November 1984 to March 1985, that claim was denied by the Board in February 1988, and that decision is final.  38 C.F.R. § 20.1100.

In sum, the preponderance of the evidence shows that the Veteran's service-connected right wrist disability did not cause, or contribute to the cause, of the Veteran's death, and the Veteran was not entitled to service connection for those diseases (cardiac arrest, chronic respiratory failure, and pulmonary emphysema) that did cause/contribute to cause his death.  Service connection for cause of the Veteran's death must therefore be denied and the benefit of the doubt standard of proof does not apply.

III.  Entitlement to DEA

Basic eligibility for Chapter 35 benefits for the surviving spouse of a veteran is established if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran had a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  

The Veteran had honorable military service, however, the appellant is not entitled to Chapter 35 Dependents' Educational Assistance since the Veteran did not die in-service; he did not have a permanent total (100 percent) service-connected disability at the time of his death; and his death was not the result of a service-connected disability.  For these reasons, the appellant's claim for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

In denying the appellant's claims, the Board acknowledges the Veteran's valorous combat service.  However, the Board is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DEA benefits under Chapter 35 of the United States Code is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


